     Case 1:20-cv-00184-AWI-EPG Document 67 Filed 09/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11       VINCENT TURNER,                                        Case No. 1:20-cv-00184-AWI-EPG (PC)
12                          Plaintiff,
13             v.                                               ORDER ADDRESSING LETTER FROM
                                                                PLAINTIFF
14       ANDREW ZEPP, et al.,
                                                                (ECF No. 66)
15                          Defendants.
16

17            Plaintiff Vincent Turner (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On September 9, 2021,

19   Plaintiff filed a letter regarding various issues, concluding with a request for appointment of

20   counsel. (ECF No. 66.)

21            I.      PLAINTIFF’S LETTER

22            On September 9, 2019, Plaintiff filed an unsigned1 and undated letter raising a number of

23   issues. (ECF No. 66.) In his letter, Plaintiff states:

24            I would Like to know. Is the court Judge fully aware of Everything that ahs been
              going on? Also is he aware of my request for a Attorney? And that I was denied.
25            See the Magistrate isn’t what I had requested. I signed for a Judge and Jury.
26   (ECF No. 66 at 1.) Additionally, as to Defendant Tawansy, Plaintiff states:

27   1
       Plaintiff has submitted unsigned motions on numerous other occasions. (See, e.g., ECF Nos. 46, 53, 54, 62, 66.)
     Under Federal Rule of Civil Procedure 11 and Local Rule 131, all pleadings and non-evidentiary documents,
28   including motions, must be signed. Plaintiff is reminded to sign all future motions filed with the Court.
                                                                1
     Case 1:20-cv-00184-AWI-EPG Document 67 Filed 09/13/21 Page 2 of 3


 1           And I am fully aware of Doctor Tawansy’s violations. Not mistakes. He felt that
             he could do whatever he wanted. He wasn’t going to get into trouble or receive
 2           any type of penalty. Which he didn’t. he was giving – awarded more time.
             Everything he’s doing now was suppose to had been done. Tawansy violated every
 3           order and was clearly aware of what he was doing.

 4   (Id.) Plaintiff explains that he requested a judge and got a magistrate who let the defendant get

 5   away with violating Plaintiff’s rights and violating court orders. (Id.) Defendant Tawansy

 6   “slipped away” from being defaulted even when he was beyond the 21 days he was given. (Id.) If

 7   Plaintiff would have done any of that, the courts would have dismissed his case. (Id.) This “brings

 8   to light” that there is “Bias against prisoners or Just me.” (Id.) Plaintiff asks that Defendant

 9   Tawansy pay a penalty to Plaintiff in the amount of $15,000.00 for his failures. (Id.) Plaintiff

10   concludes by requesting a lawyer be appointed for him. (Id. at 2.)

11           II.     DISCUSSION

12           A.      Appointment of Counsel

13           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

14   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

15   (9th Cir. 1998), and the Court cannot require an attorney to represent plaintiff pursuant to 28

16   U.S.C. § 1915(e)(1), Mallard v. United States District Court for the Southern District of Iowa,

17   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

18   the voluntary assistance of counsel pursuant to § 1915(e)(1). Rand, 113 F.3d at 1525.

19           Without a reasonable method of securing and compensating counsel, the Court will seek
     volunteer counsel only in the most serious and exceptional cases. In determining whether
20
     “exceptional circumstances exist, the district court must evaluate both the likelihood of success
21
     of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
22
     complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
23
             The Court will not order appointment of pro bono counsel at this time. The Court has
24
     reviewed the record in this case, and at this time the Court is unable to make a determination that
25
     Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can
26
     adequately articulate his claims. Plaintiff is advised that he is not precluded from renewing his
27
     motion for appointment of pro bono counsel at a later stage of the proceedings.
28
                                                          2
     Case 1:20-cv-00184-AWI-EPG Document 67 Filed 09/13/21 Page 3 of 3


 1              B.     Other Issues

 2              Although Plaintiff does not request any other specific relief, he raises a number of other

 3   issues in his letter.

 4              Notably, Plaintiff indicates that he did not consent to magistrate judge jurisdiction. This

 5   case is assigned to a district judge, in addition to a magistrate judge, and will be tried by a jury if

 6   it proceeds to trial.

 7              However, this case is designated as a prisoner civil rights case and therefore all motions

 8   and matters are referred to a magistrate judge. See 28 U.S.C. § 636(b)(1)(A), (b)(3); E.D. Cal.

 9   L.R. 302(c)(17). The magistrate judge will issue findings and recommendations regarding any

10   dispositive matters that could dispose of all or part of the case, such as motions for summary

11   judgment. Those findings and recommendations will be submitted to the district judge assigned to

12   the case for review, and the parties will have an opportunity to file written objections. See Fed. R.

13   Civ. P. 72 (b). Any non-dispositive matters, such as discovery disputes and case scheduling, will

14   be decided by the magistrate judge with a direct order. The parties may also file written

15   objections to a magistrate judge’s order on a non-dispositive matter within fourteen days of being

16   served with the order. See Fed. R. Civ. P. 72(a). The assigned district judge will consider those

17   objections and modify or set aside any part of the order that is clearly erroneous or is contrary to

18   law. Id.

19              Additionally, there have not been any rulings on the facts of this case yet. If Defendants

20   move for summary judgment, Plaintiff will have an opportunity to submit evidence of the facts in
21   this case. If the case goes to a jury, Plaintiff will present evidence to the jury.

22       III.        CONCLUSION AND ORDER

23          For the foregoing reasons, Plaintiff’s motion to appoint counsel (ECF No. 66) is DENIED.
     IT IS SO ORDERED.
24

25       Dated:       September 13, 2021                           /s/
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                           3
